Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claim 22, Line 1 from the claim set of March 3, 2021 to read as follows:

[[The]] A volumetric expander for a closed cycle plant…



Reasons for Allowance



With regards to Claim 1, the prior art does not teach or suggest that the at least one casing comprises: at the first longitudinal end portion, a front closure element; at the second longitudinal end portion, a back closure element; the inner surface of the lateral wall of the at least one casing, together with said front and back closure elements, delimiting the inner cavity of the at least one casing itself; and wherein the at least one general inlet and the at least one general outlet are both defined on the front closure element or on the back closure element, in conjunction with the rest of the claim. 

With regards to Claim 12, the prior art does not teach or suggest that the at least one casing comprises at least one auxiliary inlet which is only directly in communication with the discharge chamber and, through the discharge chamber, with the at least one general outlet, said at least one auxiliary inlet being not in direct fluid communication with the at least one general inlet and being configured for enabling the working fluid to directly enter the discharge chamber, in conjunction with the rest of the claim. 

With regards to Claim 22, the prior art does not teach or suggest that the at least one casing internally defines a discharge chamber in direct fluid communication with the at least one general outlet, the discharge chamber being further configured for being put in direct fluid communication with the outlet of the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, March 8, 2021